As filed with the Securities and Exchange Commission on February 25, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-8977 Genworth Financial Asset Management Funds (Exact name of registrant as specified in charter) 16501 Ventura Blvd., Suite 201 Encino CA91436-2007 (Address of principal executive offices) (Zip code) Carrie E. Hansen 2300 Contra Costa Blvd., Suite 600 Pleasant Hill CA94523 (Name and address of agent for service) 925.521.2244 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2008 Date of reporting period:December 31, 2007 Item 1. Schedule of Investments. Schedule of Investments December 31, 2007 Genworth Financial Contra Fund (Unaudited) Contracts Value PURCHASED OPTIONS - 60.25% 3,000 Russell 2000 Index Expiration: March, 2008 $ 7,155,000 Exercise Price: $720.001 1,000 Russell 2000 Index Expiration: March, 2008 2,685,000 Exercise Price: $730.000 800 S&P 500 Index Expiration: March, 2008 Exercise Price: $1,350.000 2,000,000 11,000 S&P 500 Index Expiration: March, 2008 Exercise Price: $1,400.000 39,930,000 TOTAL PURCHASED OPTIONS (Cost $55,853,160) 51,770,000 Principal Amount SHORT TERM INVESTMENTS - 39.59% Commercial Paper - 39.59% $34,023,000 F H L B Discount Note 2.920%, 01/02/2008 34,020,240 TOTAL SHORT TERM INVESTMENTS (Cost $34,020,240) 34,020,240 Total Investments(Cost $89,873,400) - 99.84% 85,790,240 Other Assets in Excess of Liabilities - 0.16% 136,464 TOTAL NET ASSETS - 100.00% $ 85,926,704 The cost basis of investments for federal income tax purposes at December 31, 2007 was as follows*: Cost of investments $89,873,400 Gross unrealized appreciation 2,177,340 Gross unrealized depreciation (6,260,500) Net unrealized appreciation ($4,083,160) * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Genworth Financial AssetManagement Funds By (Signature and Title)/s/ Gurinder Ahluwalia Gurinder Ahluwalia, President Date 02/19/08 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/ Gurinder Ahluwalia Gurinder Ahluwalia, President Date02/19/08 By (Signature and Title)/s/ Carrie E. Hansen Carrie E. Hansen, Treasurer Date 02/19/08
